Citation Nr: 1329387	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.E.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to July 
2003.

This appeal comes before the VA Board of Veterans Appeals 
(Board) from a June 2009 rating decision of the VA Regional 
Office (RO) in Pittsburgh, Pennsylvania that determined that 
the Veteran was incompetent to handle the disbursement of VA 
funds.  

The appellant testified before RO personnel in May 2009, as 
well as in September 2011 before the undersigned sitting at 
Pittsburgh, Pennsylvania.  The transcripts are of record.

Following review of the record, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is service connected for cognitive mood disorder 
associated with a seizure disorder, rated 70 percent 
disabling; a seizure disorder, rated 10 percent disabling; 
and residuals of neck injury and a left chin scar, each 
assigned noncompensable ratings.  He is in receipt of a 
total rating based on unemployability due to service-
connected disability.  He was adjudged incompetent for VA 
benefits purposes effective from June 2009, primarily based 
on the findings of a VA examination conducted in August 
2008.

The issue of whether a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a) (2013) which provides that a mentally incompetent 
person is one who because of injury or disease lacks the 
mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation. 

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a 
definite expression regarding the question by responsible 
medical authorities.  Determinations relative to 
incompetency should be based upon all evidence of record, 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency. 38 C.F.R. 
§ 3.353(c)

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds without limitation, such doubt 
will be resolved in favor of competency. 38 C.F.R. 
§ 3.353(d).

Following an April 2008 VA psychological examination the 
examiner opined that the Veteran had cognitive deficits and 
a mood disorder secondary to his service-connected seizure 
disorder.  These disorders rendered the appellant 
unemployable, and the examiner opined that given the 
appellant's history of financial mismanagement, it was in 
his own best interest to continue to have his mother as 
payee.  The examiner indicated that the appellant 
acknowledged that he was not able to manage his money well.  
He was deemed incompetent to manage his funds.

The record reflects that subsequent thereto, a February 2009 
letter was received from the Veteran's father who elucidated 
in detail the many ways that the appellant exercised 
appropriate and proper management of his daily affairs and 
monies without incident or history of mismanagement.  It was 
indicated, however, that the appellant had been assisted by 
family and friends with certain tasks and needs.

By rating action dated in June 2009, the Veteran was found 
to be incompetent to handle disbursement of his funds.

The Veteran's mother wrote in June 2009 that except for a 
five to six month period between 2005 and 2006 when he was 
being stabilized on medication, the appellant had 
appropriately handled his finances.  

The Veteran and his father (the payee) testified at the 
September 2011 hearing that since the minor problems in the 
mid 2000s, the appellant had had no trouble living on a 
budget and within his means.  They testified that the 
appellant was taking care of his responsibilities, and did 
not make impulsive, extravagant or ill-advised purchases.  
The Veteran's father emphasized that he had no problem with 
the appellant taking over his own finances.  The record 
reveals that the fiduciary reports are being prepared by the 
appellant's father.

Although the appellant and both of his parents agree that he 
is indeed competent and can handle his own financial 
affairs, and although both the appellant and his father 
presented credible testimony, the record is now stale.  
Regrettably, there is no current or recent medical evidence 
addressing the nature of the Veteran's neuropsychiatric 
status and the impact, if any, on his competency to handle 
funds..  For example, as of this writing, the Veteran has 
not had a VA examination in this regard in over five years, 
and while VA outpatient records reflect that he has received 
regular follow-up and treatment for neuropsychiatric 
disability the available records date only through early 
July 2010, more than three years ago as of this writing.  
Therefore, further development is warranted, to include a 
new VA examination, and requests for records to ascertain 
whether the appellant's status at present is adequate for a 
finding of competency.

The record reveals that the appellant receives Social 
Security benefits, and he testified in 2011 that these were 
paid to him in his own name.  VA has never, however, 
attempted to discover how any Social Security benefits are 
paid.  Hence, further development is in order.  Murincsak v. 
Derwinski, 2 Vet.App. 363, 370 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of any 
decision addressing whether the 
appellant is competent to receive 
Social Security benefits paid in his 
own name.  If Social Security has found 
that the appellant is not competent to 
be paid directly, any medical records 
addressing that determination must be 
secured for the claims folder.  If the 
RO cannot locate such records, it must 
specifically document the attempts that 
were made to locate them and explain in 
writing why further attempts to locate 
or obtain any government records would 
be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; 
(b) explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Request all VA outpatient records 
dating since July 2010 from the 
Pittsburgh, Pennsylvania VA medical 
system which pertain to care for 
psychiatric and seizure disorders, and 
associate with the claims folder.  If 
the RO cannot locate such records, it 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an 
opportunity to respond.

3.  Thereafter, the RO should schedule 
the Veteran for a VA social and 
industrial survey in order to identify 
any degree of impairment he may have 
handling finances.  An interview of the 
Veteran's fiduciary should also be 
accomplished regarding the Veteran's 
competency to handle funds. 

4.  Then, schedule the Veteran for an 
examination with a VA psychiatrist to 
determine his current competency.  The 
claims folder, including the social 
industrial survey, as well as access to 
Virtual VA and a copy of this remand, 
is to be provided to the psychiatrist.  
After a thorough examination and review 
of the record, the psychiatrist should 
determine whether the Veteran is 
competent for VA benefits purposes.  A 
fully explanatory rationale, with 
reference to the evidence supporting 
any opinion offered, must be provided.  
If the examiner cannot provide an 
opinion without resorting to 
speculation, she or he must explain why 
there must be resort to speculation.

5.  After taking any further 
development deemed appropriate, 
readjudicate the issue.  If the benefit 
sought is not granted, provide a 
supplemental statement of the case to 
the Veteran and his representative 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


